PER CURIAM
Defendant pleaded guilty to aggravated theft in the first degree, ORS 164.057, and criminal mistreatment in the first degree, ORS 163.205, and was sentenced to 24 months of probation. The court also imposed restitution in the amount of $76,362.88. On appeal, defendant contends that he objected to the imposition of restitution and, therefore, that the trial court erred in imposing restitution without a hearing. The state concedes the error. We agree and accept the concession. See ORS 137.106(5) (providing that, where a defendant objects to restitution, “the court shall allow the defendant to be heard on such issue”); State v. Zaragoza, 220 Or App 526, 188 P3d 308 (2008) (remanding for resentencing where the trial court failed to permit the defendant to be heard on his objection to restitution). Accordingly, the case must be remanded for resentencing.
Remanded for resentencing; otherwise affirmed.